Order filed, June 30, 2016.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00116-CV
                                 ____________

          OSAMA ABDULLATIF AND ALI MOKARAM, Appellant

                                         V.

                           ALI CHOUNDHRI, Appellee


                      On Appeal from the 190th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2012-27197


                                     ORDER

      The reporter’s record in this case was due May 12, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Judith Kulhanek, Elizabeth Cordova, and Patricia Palmer, the
substitute court reporters, to file the record in this appeal within 30 days of the
date of this order.

                                  PER CURIAM